DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021. Claims 3-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12 and 14 recite “fixedly attached”, this is unclear. The specification recites in paragraph [0083] that the parts may abut each other and they may be glued in a semi-permanent engagement and throughout the specification that parts may be glued or coated in adhesive. Does this mean that the part are removably attached because they are glued in a semi-permanent manner? Are the abutting parts held in a fixed position with a friction fit? Does 
Claim 12 recites “the bottom insulating panel is fixedly attached to a top thermal buffer pad”, this is unclear. Does the applicant mean that the bottom insulating panel is fixedly attached to a thermal buffer pad from the top assembly? Or does it mean there is a thermal buffer pad that is the layer just above the bottom insulating panel at the bottom of the assembly? For the purposes of examination, examiner will take this to mean there is a thermal buffer pad as part of the bottom assembly that is fixedly attached to the bottom insulating panel.
Claims not specifically mentioned are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. US 2017/0066582 A1, herein after referred to as Vogel.
Regarding claim 3 Vogel discloses a fully insulated and fully recyclable apparatus comprising: 
an outer shroud (202b side exterior member, Figs. 1-5, 11A-11C and 12B-12H); 
a top assembly (202a top/bottom exterior member, Figs. 1-6 and 12A-12H); 
a bottom assembly (202a top/bottom exterior member, Figs. 1-6 and 12A-12H); 

a plurality of thermal resistive assemblies (402a, 402b, 403c thermal mass members, Figs. 1-2, 4-5, 8A-9B, 12D-12H); and 
a plurality of thermal buffer pads (502a, 502b and 502c thermal buffer panels, Figs. 1-2, 4-5 and 12F-12H).
Regarding claim 7 Vogel discloses the apparatus of claim 3 and further discloses wherein the thermal buffer pads (502a-c) are double walled cardboard (Fig. 10, top and bottom walls).
Regarding claim 11 Vogel discloses the apparatus of claim 3 and further discloses wherein the bottom assembly includes: a bottom cap (end cap, Fig. 12A), at least one bottom insulating panel (302a, Figs. 12A-C), at least one bottom thermal resistive assembly (402a, Figs. 12D-E), and at least one bottom thermal buffer pad (502a, Figs 12F-H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel.
Regarding claim 4 Vogel discloses the apparatus of claim 3. Vogel discloses wherein the plurality of insulating panels (303a-c) are filled with cellulose insulation (paragraph [0080]). Vogel is silent to if the cellulose insulation is loose with a settled distance of about 3.5 pounds PCF or greater free of fire retardant additives or poly binders. Vogel discloses substantially all 
Regarding claim 5 Vogel as modified discloses the apparatus of claim 4 and further discloses wherein the plurality of insulating panels (302a-c) each have a wall thickness of two inches or greater (paragraph [0119]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Matta et al. US 8,938,986 B2, herein after referred to as Matta.
Regarding claim 6 Vogel as modified discloses the apparatus of claim 3. Vogel is silent to the thermal resistive assemblies being non-vented. Vogel does disclose a thermal resistive assembly that is partially non-vented (404a non-vented side, Fig. 8A). 
Matta teaches a thermally controlled packaging device (100) with thermal resistive assemblies (120 and 140 phase change elements (gel packs), Figs. 1-3a) that are non-vented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the non-vented thermal resistive assemblies as taught by Matta as doing so is well known in the art and would yield predictable results. Additionally the use of non-vented assemblies would allow for a better interaction between the thermal resistive assembly and the surrounding layers, and would maintain temperature more effectively as it would not have to cool the vented housing first.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Kale et al. US 2019/0359407 A1, herein after to as Kale.
Regarding claim 8 Vogel discloses the apparatus of claim 3 and further discloses  wherein the plurality of thermal resistive assemblies (402a-c) each contain at least one recyclable gel pack (paragraph [0103], lines 16-17). Vogel is silent to the gel pack being biodegradable.
Kale teaches an apparatus (100 packaged meal kit, Fig. 1-2) with thermal resistive assemblies (114 cold pack) that are cooling gel that can be biodegradable, drain safe or unsealable (paragraph [0031], lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include biodegradable gel packs as taught by Kale as doing so is well known in the art and would yield predictable results. Additionally environmentally conscious packaging is becoming more and more important to both users and manufacturers and allows for the thermal resistive assemblies to be easily disposed of when no longer needed.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Grogan US 6,325,281B1, herein after referred to as Grogan.
Regarding claim 9 Vogel discloses the apparatus of claim 3 and further discloses wherein the top assembly includes: a top cap (250 end cap, Figs. 1-5 and 12H), at least one top insulating panel (302a, Figs. 1-2, 4-5 and 12G-H), at least one top thermal resistive assembly (402a Figs. 1-2, 4-5 and 12G-H), and at least one top thermal buffer pad (502a, Figs. 1-2, 4-5 and 12G-H). Vogel is silent to a top plug.
Grogan teaches a thermally insulated apparatus (10, Figs. 1-4) with a top assembly that includes a top cap (25 top panel, Figs. 1-4), at least one top insulating panel (61 polystyrene panel, Figs. 2-4), a top plug (62 smaller polystyrene panel, Figs. 2-4), at least one top thermal resistive assembly (63 vacuum insulation panel, Figs. 2-4) and a thermal buffer pad (47 outer barrier film, Fig. 4) and also teaches the top cap (25) is fixedly attached to a top insulating panel (61 Col. 3, lines 63-67), the top insulating panel (61) is fixedly attached to the top plug (62, Col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the top plug and the components of the top assembly being fixedly attached to each other as this is well known in the art and would yield predictable results. Additionally, the top cap allows for an additional layer of thermal protection and the components being fixedly attached helps to insure the parts are centered and will seat correctly on the top of the vertical components to properly enclose and thermally protect contents (Col. 3, lines 23-40).
Regarding claim 10 Vogel as modified discloses the apparatus of claim 9 and further discloses wherein the top cap (25) is fixedly attached to a top insulating panel (61 Col. 3, lines 63-67), the top insulating panel (61) is fixedly attached to the top plug (62, Col. 3, lines 19-21) and the top plug is fixedly attached to a top thermal buffer pad (47, Col. 3, lines 21-23). 
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel and evidenced by Sollie et al. US 10,947,025B2, herein after referred to as Sollie.
 Regarding claim 12 Vogel discloses the apparatus of claim 11. Vogel does not explicitly state that the adjacent components are held together with more than a friction type fit. However Vogel discloses that the apparatus (10) may be assembled using fasteners and adhesive materials (paragraph [0065], lines 3 and 8-9) and the adjacent components of the apparatus fit together snugly with no air gaps between components (paragraph [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used fasteners or adhesives to fixedly attach adjacent components as taught by Vogel as using fasteners and adhesives to attached components is well known in the art and would yield predictable results. Additionally, having more than a friction fit between adjacent components will help the apparatus maintain thermal efficiency and a stable structure during transports when the apparatus is jostled around and parts not fixedly 
Sollie is evidence that it is well known to have different types of interactions between adjacent parts, examples are abutting (friction fit), interference fit, using adhesives and mechanical fasteners (Col. 7, lines 47-63) each type working equally well and picking one is thus a design choice.
Regarding claim 13 Vogel as modified discloses the apparatus of claim 12 and further discloses wherein the outer shroud (202b) comprises four sides (Fig. 3), each side containing: at least one side insulating panel (302b), at least one side thermal resistive assembly (402b), and at least one side thermal buffer pad (502b, Figs. 4-5 and 12F-H, paragraph [0102], lines 4-7).
Regarding claim 14 Vogel as modified discloses the apparatus of claim 13 and further discloses wherein the outer shroud (202b) is fixedly attached to a side insulating panel (302b via assembly tabs 206, Figs. 11B-C), the side insulating panel (302b) is fixedly attached to a thermal resistive assembly (402b) and the thermal resistive assembly is fixedly attached to a side thermal buffer pad (502b, paragraph [0065], lines 3 and 8-9 and paragraph [0067]).
Regarding claim 15 Vogel as modified discloses the apparatus of claim 14 and further discloses wherein the outer shroud (202a) is not in fixed engagement with the top assembly (the top assembly is placed on top of the vertical side components (Figs. 12G-12H, paragraphs [0101]-[0102]).
Regarding claim 16 Vogel as modified discloses the apparatus of claim 15 and further discloses wherein a chamber (50) operative to accept cargo is formed by the attachment of the outer shroud to the bottom assembly (paragraph [0099], lines 9-11).
Regarding claim 17 Vogel as modified discloses the apparatus of claim 16 and further discloses wherein at least one thermal resistive assembly is located within the chamber (paragraph [0100], lines 1-2).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel as evidenced by Sollie as applied to claim 17 above, and further in view of Kale.
Regarding claim 18 Vogel as modified discloses the apparatus of claim 17 and further discloses  wherein the plurality of thermal resistive assemblies (402a-c) each contain at least one recyclable gel pack (paragraph [0103], lines 16-17). Vogel is silent to the gel pack being biodegradable.
Kale teaches an apparatus (100 packaged meal kit, Fig. 1-2) with thermal resistive assemblies (114 cold pack) that are cooling gel that can be biodegradable, drain safe or unsealable (paragraph [0031], lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include biodegradable gel packs as taught by Kale as doing so is well known in the art and would yield predictable results. Additionally environmentally conscious packaging is becoming more and more important to both users and manufacturers and allows for the thermal resistive assemblies to be easily disposed of when no longer needed.
Regarding claim 19 Vogel as modified discloses the apparatus of claim 18 and further discloses wherein the apparatus is operative to carry cargo that is desired to be kept at a near constant temperature (paragraph [0049], lines 22-26).
Regarding claim 20 Vogel as modified discloses the apparatus of claim 19 and further discloses wherein the apparatus is operative to hold the cargo in a temperature range of about 2 degrees Celsius to about 8 degrees Celsius for over 120 hours (paragraph [0057], lines 11-15).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735